

115 HRES 671 IH: Expressing strong disapproval of the adoption of United Nations General Assembly Resolution A/ES–10/L.22, which rejects United States recognition of Jerusalem as the capital of Israel.
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 671IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Mr. Lamborn (for himself, Mr. Roskam, Mr. DeSantis, Mr. Zeldin, Mr. Duncan of South Carolina, Mr. Cramer, Mr. Norman, Mr. Abraham, Mr. Gohmert, Mr. Jenkins of West Virginia, Mr. Weber of Texas, Mr. Farenthold, Mr. Rokita, Ms. Tenney, Mr. Pittenger, and Mr. Meadows) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing strong disapproval of the adoption of United Nations General Assembly Resolution
			 A/ES–10/L.22, which rejects United States recognition of Jerusalem as the
			 capital of Israel.
	
 Whereas Congress overwhelmingly approved the Jerusalem Embassy Act of 1995 (Public Law 104–45), requiring the relocation of the United States Embassy in Israel to the city of Jerusalem not later than May 31, 1999;
 Whereas, on December 6, 2017, the President issued a Presidential proclamation recognizing Jerusalem as the capital of Israel and directing the Department of State to prepare to move the United States Embassy from Tel Aviv to Jerusalem;
 Whereas, on December 21, 2017, the United Nations General Assembly adopted United Nations General Assembly Resolution A/ES–10/L.22, which rejects United States recognition of Jerusalem as the capital of Israel, with 128 countries voting in favor, 9 countries voting against, and 35 countries abstaining; and
 Whereas the United States is a sovereign country with the right to determine where to establish its embassies and the exercise of this right is also in the national interests and security of the United States: Now, therefore, be it
		
	
 That the House of Representatives— (1)strongly disapproves of the adoption of United Nations General Assembly Resolution A/ES–10/L.22 on December 21, 2017, which rejects United States recognition of Jerusalem as the capital of Israel;
 (2)affirms the December 6, 2017, Presidential proclamation recognizing Jerusalem as the capital of Israel and directing the Department of State to prepare to move the United States Embassy from Tel Aviv to Jerusalem; and
 (3)urges the President to direct the Secretary of State to submit to Congress a report on the status of United States assistance provided to countries that voted in favor to adopt United Nations General Assembly Resolution A/ES–10/L.22.
			